Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-13 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MARSHALL et al. (US 2019/0103764 A1, hereinafter MARSHALL).
                          
    PNG
    media_image1.png
    789
    506
    media_image1.png
    Greyscale

As per claim 1, MARSHALL discloses a personal electronic device configured to provide wireless charging to an accessory (See Fig.1, Item#101, discloses a host device which can wirelessly charge an accessory device 103), the personal electronic device comprising:
an enclosure containing components of the personal electronic device (See Fig.1, Item#101, discloses a host, Par.44, discloses the host may be a tablet which includes a housing around the components disclosed in Fig.1), the enclosure including at least one component defining a face of the enclosure, wherein at least a portion of the face is transparent to facilitate viewing of a display of the personal electronic device (See Par.44, and Fig.20, disclose the personal electronic device comprising a tablet, every tablet comprises a display and a glass surface that overlays the display to protect it. The glass layer is transparent to allow the user to view the display); and
a wireless charging assembly disposed within the enclosure (See Fig.1, Items#114 and 116, disclose power transmitting circuitry and a transmitting element) and including a core (See Fig.2A, and Par.53, disclose a ferromagnetic core 204) having one or more windings disposed thereon and configured to generate a magnetic flux above the face to couple to the accessory (See Fig.2A, Item#202, discloses a coil winding wrapped around the ferromagnetic core, Fig.5, shows that the magnetic flux produced by the transmitter 200 is received by receiver 400), thereby providing power wirelessly to the accessory when the accessory is disposed at a predetermined location on the face of the enclosure (See Fig.20, discloses accessories 2003 and 2002 are charged when placed at a predetermined location on the face of the tablet enclosure 2000).

As per claim 2, MARSHALL discloses the personal electronic device of claim 1 as discussed above, wherein the enclosure is defined by a top glass forming the face (See Par.44, and Fig.20, disclose the personal electronic device comprising a tablet, every tablet comprises a display and a glass surface that overlays the display to protect it. The glass layer is transparent to allow the user to view the display), a perimeter frame forming sides of the enclosure, and a back forming a surface opposite the face (See Par.44, and Fig.20, disclose the personal electronic device comprising a tablet, every tablet comprises 4 sides, a back opposite the display).

As per claim 8, MARSHALL discloses the personal electronic device of claim 1 as discussed above, further comprising a metallic shield disposed about the wireless charging assembly. (See Par.82, discloses “Similarly, host device 300 can also include a shield 802 to prevent stray flux from exposing onto other internal components within host device 300 or from exiting out of housing 302. Shield 802 can be a sheet of copper, or any other suitable material for blocking magnetic flux, that extends behind transmitting element 304, e.g., on a side of transmitting element 304 opposite of the side where transparent window 328 is positioned. In some embodiments, shield 802 can extend beyond the farthest left and right edges of transmitting element 304 to enhance the shielding capabilities of shield 802.”).

As per claim 9, MARSHALL discloses the personal electronic device of claim 8 as discussed above, wherein the magnetic shield surrounds five sides of the wireless charging assembly (See Par.82 and Fig.8A, Item#802, disclose the wireless transmission part comprising a magnetic shield, also see Par.81 and Fig.10, Item#326, disclose “magnetic flux generated by transmitter coil 320 can be redirected by ferromagnetic structure 326 toward ferromagnetic structure 605, and then induce a corresponding current in receiver coil 618 by propagating through ferromagnetic structure 605”. Fig.9, Item#702 and Par.75 also discloses a receiver magnetic shield that surrounds four sides of the wireless charging assembly in addition to the back).

As per claim 10, MARSHALL discloses the personal electronic device of claim 8 as discussed above, wherein the magnetic shield surrounds four sides of the wireless charging assembly  (See Par.82 and Fig.8A, Item#802, disclose the wireless transmission part comprising a magnetic shield, also see Par.81 and Fig.10, Item#326, disclose “magnetic flux generated by transmitter coil 320 can be redirected by ferromagnetic structure 326 toward ferromagnetic structure 605, and then induce a corresponding current in receiver coil 618 by propagating through ferromagnetic structure 605”. Fig.9, Item#702 and Par.75 also discloses a receiver magnetic shield that surrounds four sides of the wireless charging assembly in addition to the back).

As per claims 11-12, MARSHALL discloses the personal electronic device of claim 1 wherein the wireless charging assembly further comprises a spacer disposed between posts of the core and configured to provide mechanical reinforcement to the core (See Fig.2A, Item#200, discloses a core comprising posts 206 and 208 with a spacer connecting both posts).

As per claim 13, MARSHALL discloses a wireless charging assembly configured to provide accessory charging in a personal electronic device (See Fig.1, Item#101, discloses a host device which can wirelessly charge an accessory device 103), the wireless charging assembly comprising:
a core configured to be disposed below a display face of the personal electronic device (See Figs.1, 2A, and Par.53, disclose a ferromagnetic core 204 as part of the transmitting element 116 disposed below a display106);
one or more windings disposed on the core and configured to generate a magnetic flux above the display face (See Fig.2A, Item#202, discloses a coil winding wrapped around the ferromagnetic core, Fig.5, shows that the magnetic flux produced by the transmitter 200 is received by receiver 400), thereby providing power wirelessly to an accessory when the accessory is disposed at a predetermined location on the display face (See Fig.20, discloses accessories 2003 and 2002 are charged when placed at a predetermined location on the face of the tablet enclosure 2000).

As per claim 22, MARSHALL discloses a tablet computer configured to provide charging of a stylus through a display glass of the tablet computer (See Fig.20, Item#2000, discloses a host device comprising a tablet [Par.44] comprising a wireless charging to charge a first stylus 2002 and second stylus 2003), the tablet computer comprising:
an enclosure defined by the top glass (See Par.44, and Fig.20, disclose the personal electronic device comprising a tablet, every tablet comprises a display and a glass surface that overlays the display to protect it. The glass layer is transparent to allow the user to view the display), a perimeter frame (See Fig.1, Item#101, discloses a host, Par.44, discloses the host may be a tablet which includes a housing around the components disclosed in Fig.1), and a back, the enclosure containing components of the tablet computer including a wireless accessory charging assembly (See Par.44, and Fig.20, disclose the personal electronic device comprising a tablet, the tablet comprising a back and wireless charging circuitry 114, 116 [Fig.1]);
wherein the wireless charging assembly comprises:
a core disposed below the top glass (See Fig.2A, and Par.53, disclose a ferromagnetic core 204);
one or more windings disposed on the core and configured to generate a magnetic flux above the top glass (See Fig.2A, Item#202, discloses a coil winding wrapped around the ferromagnetic core, Fig.5, shows that the magnetic flux produced by the transmitter 200 is received by receiver 400), thereby providing power wirelessly to the stylus when the stylus is placed at a predetermined location on the display face (See Fig.20, discloses accessories 2003 and 2002 are charged when placed at a predetermined location on the face of the tablet enclosure 2000).

As per claim 23, MARSHALL discloses the tablet computer of claim 22 further comprising one or more locating assemblies configured to secure the stylus in the predetermined location (See Figs.15-16 and Par.113, disclose magnets for aligning the stylus with the tablet, also see Fig.20, Items#2005-2007 and Pars.130-131, disclose alignment devices for aligning the stylus with the tablet).

As per claim 24, MARSHALL discloses the tablet computer of claim 23 as discussed above, wherein the locating assemblies are magnets (See Figs.15-16 and Par.113, disclose magnets for aligning the stylus with the tablet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARSHALL in view of YU et al. (CN 110459837A, hereinafter YU).
As per claims 3 and 25, MARSHALL discloses the personal electronic device of claims 2 and 22 as discussed above, however MARSHALL does not disclose wherein the perimeter frame is metallic.
YU discloses a personal electronic device comprising a perimeter frame wherein the perimeter frame is metallic (See Fig.2, Item#200 and Par.57, disclose an electronic device, also see Par.58, discloses the electronic device comprises a metal frame generally made for aluminum).
MARSHALL and YU are analogous art since they both deal with personal electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MARSHALL with that of YU by utilizing the disclosed aluminum frame for the benefit of providing thermal conductivity to the electronic device to reduce the temperature of its internal components.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARSHALL in view of KHRIPKOV et al. (US 2021/0194153 A1, hereinafter KHRIPKOV).
As per claims 4 and 26, MARSHALL discloses the personal electronic device of claims 2 and 22 as discussed above, however MARSHALL does not disclose wherein the back is glass.
KHRIPKOV discloses a personal electronic device comprising a back wherein the back is glass (See Par.56, and Fig.13, disclose a mobile phone comprising a glass back 30).
MARSHALL and KHRIPKOV are analogous art since they both deal with portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MARSHALL with that of KHRIPKOV by using a glass back for the electronic device for the benefit of enhancing the wireless charging reception efficiency.
Claim(s) 5-6, 14-15, 17-21 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARSHALL in view of SOAR (US 2016/0094051, hereinafter SOAR).
As per claims 5, 14 and 27, MARSHALL discloses the personal electronic device of claims 1, 13 and 22 as discussed above, however MARSHALL does not disclose wherein the core is a pot core or a modified pot core.
SOAR discloses an inductive charging system wherein the transmission and the reception coils are wound around a core wherein the core is a pot core or a modified pot core (See Par.68, discloses “A pot core with a solid center pole and outer shell may be used to support both the primary and secondary windings. The pot core can also be placed in any orientation that allows the poles of the core halves to be placed in close proximity.”).
MARSHALL and SOAR are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MARSHALL with that of SOAR by using a pot core for the electronic device coil for the benefit of reducing or eliminating any radiated energy such as EMI or stray magnetic flux (See SOAR, Par.68).

As per claims 6, 15 and 28, MARSHALL and SOAR disclose the personal electronic device of claims 5, 14 and 27 as discussed above, wherein the one or more windings are disposed on one or more posts of the pot core (See SOAR, Fig.1F, discloses a coil wound around a core pole 6).

As per claim 17, MARSHALL and SOAR disclose the wireless charging assembly of claim 15 as discussed above, further comprising a metallic shield disposed about the wireless charging assembly (See Par.82, discloses “Similarly, host device 300 can also include a shield 802 to prevent stray flux from exposing onto other internal components within host device 300 or from exiting out of housing 302. Shield 802 can be a sheet of copper, or any other suitable material for blocking magnetic flux, that extends behind transmitting element 304, e.g., on a side of transmitting element 304 opposite of the side where transparent window 328 is positioned. In some embodiments, shield 802 can extend beyond the farthest left and right edges of transmitting element 304 to enhance the shielding capabilities of shield 802.”).

As per claim 18, MARSHALL and SOAR disclose the wireless charging assembly of claim 17 as discussed above, wherein the magnetic shield surrounds five sides of the wireless charging assembly (See MARSHALL,Par.82 and Fig.8A, Item#802, disclose the wireless transmission part comprising a magnetic shield, also see Par.81 and Fig.10, Item#326, disclose “magnetic flux generated by transmitter coil 320 can be redirected by ferromagnetic structure 326 toward ferromagnetic structure 605, and then induce a corresponding current in receiver coil 618 by propagating through ferromagnetic structure 605”. Fig.9, Item#702 and Par.75 also discloses a receiver magnetic shield that surrounds four sides of the wireless charging assembly in addition to the back).

As per claim 19, MARSHALL and SOAR disclose the wireless charging assembly of claim 17 as discussed above, wherein the magnetic shield surrounds four sides of the wireless charging assembly (See MARSHALL, Par.82 and Fig.8A, Item#802, disclose the wireless transmission part comprising a magnetic shield, also see Par.81 and Fig.10, Item#326, disclose “magnetic flux generated by transmitter coil 320 can be redirected by ferromagnetic structure 326 toward ferromagnetic structure 605, and then induce a corresponding current in receiver coil 618 by propagating through ferromagnetic structure 605”. Fig.9, Item#702 and Par.75 also discloses a receiver magnetic shield that surrounds four sides of the wireless charging assembly in addition to the back).

As per claims 20-21, MARSHALL and SOAR disclose the wireless charging assembly of claim 15 as discussed above, wherein the wireless charging assembly further comprises a spacer disposed between posts of the core and configured to provide mechanical reinforcement to the core (See Fig.2A, Item#200, discloses a core comprising posts 206 and 208 with a spacer connecting both posts).

Claim(s) 7, 16 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARSHALL in view of SOAR and in further view of NG et al. (US 2019/0305591 A1, hereinafter NG).
As per claims 7, 16 and 29, MARSHALL and SOAR disclose the personal electronic device of claims 6, 15 and 28 wherein the one or more windings comprise a winding having a first portion wound in a first direction about a first post of the pot core and a second portion wound in a second direction about a second post of the pot core.
NG discloses a wireless charging system wherein the one or more the one or more windings comprise a winding having a first portion wound in a first direction about a first post of the pot core and a second portion wound in a second direction about a second post of the pot core (See Fig.7, Items#766b and Par.60, disclose the winding of the coils is in opposite direction such that the flux 736 may be focused in a shape of a toroid).
MARSHALL, SOAR and NG are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MARSHALL and SOAR with that of NG by utilizing the disclosed winding structure for the benefit of focusing the flux in a manner that reduces eddy currents and increase the charging efficiency (See NG, Par.19).

As per claim 30, MARSHALL, SOAR and NG disclose the wireless charging assembly of claim 29 further comprising a metallic shield disposed about the wireless charging assembly (See MARSHALL, Par.82, discloses “Similarly, host device 300 can also include a shield 802 to prevent stray flux from exposing onto other internal components within host device 300 or from exiting out of housing 302. Shield 802 can be a sheet of copper, or any other suitable material for blocking magnetic flux, that extends behind transmitting element 304, e.g., on a side of transmitting element 304 opposite of the side where transparent window 328 is positioned. In some embodiments, shield 802 can extend beyond the farthest left and right edges of transmitting element 304 to enhance the shielding capabilities of shield 802.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859 

/EDWARD TSO/            Primary Examiner, Art Unit 2859